                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


ANTHONY DERRICK DANIELS,

       Plaintiff,

V.                                                                      Civil Action No.3:19CV68

LEONARD McCALL,

       Defendant.


                                  MEMORANDUM OPINION


        Anthony Derrick Daniels, a Virginia inmate proceeding pro se and informa pauperis,

filed this civil action. For the reasons that follow, the Court will dismiss the action pursuant to

28 U.S.C. §§ 1915(e)(2) and 1915A as frivolous and for failure to state a claim upon which relief

may be granted.

                                      I. Preliminary Review


        Pursuant to the Prison Litigation Reform Act("PLRA")this Court must dismiss any

action filed by a prisoner if the Court determines the action (1)"is frivolous" or(2)"fails to state

a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see 28 U.S.C. § 1915A. The

first standard includes claims based upon "an indisputably meritless legal theory," or claims

where the "factual contentions are clearly baseless." Clay v. Yates, 809 F. Supp. 417,427(E.D.

Va. 1992)(quoting Neitzke v. Williams, 490 U.S. 319,327(1989)). The second standard is the

familiar standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

       "A motion to dismiss under Rule 12(b)(6)tests the sufficiency ofa complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses." Republican Party o/N.C. v. Martin, 980 F.2d 943,952(4th Cir.
1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1356

(1990)). In considering a motion to dismiss for failure to state a claim, a plaintiffs well-pleaded

allegations are taken as true and the complaint is viewed in the light most favorable to the

plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134(4th Cir. 1993); see also Martin, 980

F.2d at 952. This principle applies only to factual allegations, however, and "a court considering

a motion to dismiss can choose to begin by identifying pleadings that, because they are no more

than conclusions, are not entitled to the assumption oftruth." Ashcroft v. Iqbal, 556 U.S. 662,

679(2009).

        The Federal Rules of Civil Procedure "require[] only 'a short and plain statement ofthe

claim showing that the pleader is entitled to relief,' in order to 'give the defendant fair notice of

what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)(second alteration in original)(quoting Conley v. Gibson, 355 U.S. 41,

47(1957)). Plaintiffs cannot satisfy this standard with complaints containing only "labels and

conclusions" or a "formulaic recitation ofthe elements of a cause of action." Id. (citations

omitted). Instead, a plaintiff must allege facts sufficient "to raise a right to relief above the

speculative level," id. (citation omitted), stating a claim that is "plausible on its face," id. at 570,

rather than merely "conceivable." Id. "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Iqbal,556 U.S. at 678 (citing Bell Atl Corp., 550 U.S. at 556). In

order for a claim or complaint to survive dismissal for failure to state a claim, therefore, the

plaintiff must "allege facts sufficient to state all the elements of[his or] her claim." Bass v. E.L

DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003)(citing Dickson v. Microsoft

Corp., 309 F.3d 193,213(4th Cir. 2002);lodice v. United States, 289 F.3d 270,281 (4th
 Cir. 2002)). Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574

 F.2d 1147, 1151 (4th Cir. 1978), it does not act as the inmate's advocate,sua sponte developing
 statutory and constitutional claims the inmate failed to clearly raise on the face of his complaint.
 See Brock V. Carroll, 107 F.3d 241,243(4th Cir. 1997)(Luttig, J., concurring); Beaudett v. City
 ofHampton,775 F.2d 1274,1278(4th Cir. 1985).

                                            II. Allegations

          Daniels's Complaint(ECF No. 1)contains a terse and disjointed statement of his claim
against Leonard McCall, a defense attorney who represented Daniels during his criminal
proceedings. {Id. at 2.) He labels his claim as brought pursuant to "The 5th,6th, and 14th
Amendments to the U.S. Constitution"' {id. at 3)and states as follows:^

                 The plaintiffs attorney (Mr. McCall) failed to file a quash motion when
          evidence was strongly supported by facts and laws in my case. Defendant (Mr.
          McCall) was my attorney and failed to file a motion with evidence given to him
          from June 1,2018 to the courts. Showing no integrity and reckless disregard ofthe
          truth of plaintiffs constitutional rights, also statutes and laws in Richmond Circuit
          Court.

{Id. at 4.) In an attachment labeled "Claim Attachment 1 A," Daniels continues the claim, and
states:


          The Plaintiff is now on lawyer #4. The facts of perjury by Ms. Cheatham in
          preliminary statement areas follows, "she said it was my car." This is my date of
          arrest 10/14/17 for expired registered vehicle tags. The car is registered to Ms.
          Cheatham. I have been convicted on these charges in Henrico Traffic Court. The
        'The Fifth Amendment provides in pertinent part: "No person shall be ... deprived of
life, liberty, or property, without due process oflaw " U.S. Const, amend. V. Similarly, the
Fourteenth Amendment Due Process Clause provides in pertinent part: "No State shall...'
deprive any person oflife, liberty, or property, without due process oflaw " U.S. Const.
amend. XIV,§ 1. Finally, the Sixth Amendment provides in pertinent part: "In all criminal
prosecutions, the accused shall enjoy the right... to have the Assistance of Counsel for his
defence." U.S. Const, amend. VI.

        The Court corrects the punctuation, capitalization, spelling, and spacing in quotations
from Daniels's submissions. The Court employs the pagination assigned to the Complaint by the
CM/ECF docketing system.
        4 people in the courtroom support the fact of perjur>' against Ms. Cheatham:
        1. Judge 2. Police Officer 3. Court Clerk 4. Lawyer from Henrico Traffic Court.
        (Have tickets.)

(Jd. at 5.) In his second attachment, labeled "Claim:(Attachment 2A),"Daniels also states:

                Defendant McCall failed to file quash motion, when evidence against
        witnesses was strongly supported by facts and laws in my case. Leads me to the
        conclusion that, the lawyer rendered ineffective assistance of counsel. On that
        complaint basis, I initiated a civil malpractice claim.

                Defendant Mr. McCall received evidence from June 1, 2018, that proved
        perjury. Several documents [were] signed by Ms. Cheatham and dated before the
        alleged incident. The plaintiff wrote the court on June 6,2018 and the BAR on this
        matter. The defendant refused to submit the evidence to the courts, but the plaintiff
        has several court dates where the defendant could have put forth motions Imowing
        the law concerning the peijury 18.2-434. And the result, a defect in process, does
        to the outcome ofthe plaintiff being further detained. As a result ofthe defendant's
        moral turpitude toward an indigent client due process has not been achieved in the
        plaintiffs case.

{Id. at 14.) Many pages later, Daniels also contends that "the defendant failed to perform
 Virginia Defense Commission Standards ofPractice for Indigent Counsel" and failed to

investigate certain alleged evidence. (Mat 23.) Daniels requests monetary damages. (Mat
24.)

                                           III. Analysis

        In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that a
person acting under color of state law deprived him or her of a constitutional right or of a right
conferred by a law ofthe United States. See Dowe v. Total Action Against Poverty in Roanoke
Valley, 145 F.3d 653,658(4th Cir. 1998)(citing 42 U.S.C. § 1983). The Court finds it both
unnecessary and inappropriate to engage in an extended discussion ofthe lack of merit of

Daniels's theory for relief. See Cochran v. Morris,73 F.3d 1310, 1315 (4th Cir. 1996)
(emphasizing that "abbreviated treatment" is consistent with Congress's vision for the
 disposition offrivolous or "insubstantial claims"(citing TVetefe v. Williams,490 U.S. 319, 324
 (1989)).

         Daniels faults Defendant McCall, his defense attorney, for various perceived errors in his
 criminal proceedings. However, private attorneys and public defenders do not act under color of
 state or federal authority when they represent defendants in criminal proceedings. See, e.g.. Polk
 Cty. V. Dodson,454 U.S. 312, 325(1981)("[A] public defender does not act under color of state
 law when performing a lawyer's traditional functions as counsel to a defendant in a criminal
 proceeding."); Cox v. Hellerstein,685 F.2d 1098,1099(9th Cir. 1982)(holding that private
 attorneys do not act under color ofstate or federal law when representing clients). Therefore,
 Daniels claims against Defendant McCall are both fnvolous and fail to state a claim upon which
relief may be granted.

                                        IV. Conclusion

        The action will be DISMISSED WITH PREJUDICE as frivolous and for failure to state a
claim. The Clerk will be DIRECTED to note the disposition ofthe action for purposes of28
U.S.C. § 1915(g).

       An appropriate Order will accompany this Memorandum Opinion.


                                                            M.Hannah}
Date: ^\2P[/1^                                              United States District Judge
Richmond, Virginia
